Citation Nr: 1444944	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-27 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to service connection for dementia, to include as secondary to service-connected disability.

2. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for dementia.

3. Entitlement to special monthly compensation (SMC) based upon the need for aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1964 to August 1964, June 1965 to September 1966, and August 1967 to October 1967, with additional periods of active duty for training.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2009 and January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In his October 2011 substantive appeal, the Veteran requested a Board hearing in connection with the issues on appeal.  The record indicates that the Veteran subsequently withdrew his request for a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the record.  See 38 C.F.R. § 20.704 (2013).

The issues of entitlement to service connection for dementia, to include as secondary to service-connected disability, and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for dementia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Resolving the benefit of the doubt in favor of the Veteran, the Veteran is in need of the regular aid and attendance of another person due to his service-connected disabilities.

CONCLUSION OF LAW

The criteria for special monthly compensation based on the need of aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5107(b) (West 2002); 38 C.F.R. §§ 3.351, 3.350, 3.352 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the claim of entitlement to SMC based upon the need for aid and attendance of another person.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to the issue decided herein.  

The Veteran seeks entitlement to SMC based on the need for the regular aid and attendance of another person.

Generally, with respect to claims of entitlement to SMC based on the need for the regular aid and attendance of another person, such claims will be granted when the Veteran, due to a service-connected disability, has the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Here, the Board finds that the Veteran is so helpless as to be in need of regular aid and attendance of another person.  

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to the following: inability of the veteran to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the veteran to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers inherent in his/her daily environment.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

The Veteran is currently service-connected for general anxiety disorder and right total elbow replacement.

In this case, the Board finds the evidence is at least in relative equipoise as to whether the Veteran requires the aid and attendance of another person due to his service-connected disabilities.  In an October 2011 written statement, the Veteran's wife reported that because of his service-connected right elbow disability, he did not use his right arm.  In an October 2011 substantive appeal, the Veteran's wife reported that both his elbow replacement and anxiety disorder affected his ability to perform activities of daily living.  Specifically, the Veteran needed assistance dressing, eating, bathing, toileting, and transferring from his chair or bed to and from his wheelchair.  The Veteran could never put more than three pounds of pressure on his right elbow, which affected transference.  It also precluded him from using a walker or other device.  In addition, his service-connected general anxiety disorder affected his ability to be alone, in that he often had intense fears about small noises or imagined that someone was trying to break into the house or hurt him.  

A medical statement for consideration of aid and attendance from a VA physician, Dr. A. Tarry, indicates the Veteran's diagnoses included general anxiety disorder, posttraumatic stress disorder, elbow prosthesis, bipolar disorder, dementia, and chronic obstructive pulmonary disease.  According to Dr. Tarry, the Veteran was unable to walk unaided and used a wheelchair because his right elbow restriction prevented him from using a walker.  Dr. Tarry reported that the Veteran was not able to feed himself and used adaptive dinnerware.  Dr. Tarry also stated that the Veteran did not use his right hand, was unable to prepare meals, and could not buy groceries due to his elbow issues.  In addition, the Veteran needed assistance in bathing and tending to other hygiene needs.  He was not able to stand independently and could not support himself due to his right elbow disability.  In addition, he was anxious in the shower.  The Veteran also needed assistance to use the toilet as he was unable to reach back to properly clean himself.  It was noted that VA prosthetics had provided him with a Hoyer lift.  According to the record, the Veteran was confined to bed and could not get out of bed without assistance.  Although the Veteran was able to sit up, his inability to use his right elbow created poor balance that could result in falls.  Dr. Tarry also reported that the Veteran was unable to travel and needed total assistance to leave his home.  According to Dr. Tarry, the Veteran could become anxious and agitated during travel or if left alone.  If the Veteran did not have home care, Dr. Tarry found that he would need nursing home care.  Dr. Tarry opined that the Veteran's right elbow disability inhibited all use of his right arm and hand and therefore led to his full dependence on others for care.  In addition, the Veteran could become anxious, disoriented, confused, and fearful without care.  In October 2013, Dr. Tarry also provided an addendum opinion.  She reported that the Veteran was not able to use his right arm to perform activities of daily living.  Specifically, he was unable to bathe, toilet, and eat without assistance.

The Board notes that private treatment records indicate the Veteran has received home health care and rehabilitation for multiple non-service connected disabilities as well.  However, in this case the Board will resolve the benefit of the doubt in favor of the Veteran and find that he is in need of the regular aid and attendance of another person due to his service-connected disabilities.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, SMC based on the regular need for aid and attendance of another person is granted.


ORDER

Entitlement to SMC based on the need for regular aid and attendance of another person is granted.


REMAND

Service connection

The Veteran asserts that his current dementia is the result of his involvement in two aircraft accidents during service.  Alternatively, he contends that his current dementia has been aggravated by his service-connected general anxiety disorder.

In June 2011, the Veteran underwent VA examination in connection with his claim.  The VA examiner opined that the Veteran's progressive dementia, presumed to be of a vascular type, was less likely as not caused by or a result of a traumatic brain injury and/or oxygen deprivation resulting from aircraft accidents in which he was involved during service.  The VA examiner based the opinion on the absence of any evidence of head trauma and/or oxygen deprivation in the service treatment records, evidence, and the Veteran's own description of the accidents.  However, the VA examiner did not provide an opinion as to whether the Veteran's dementia was caused or aggravated by his service-connected general anxiety disorder.  As such, the Board finds the opinion inadequate for purposes of determining entitlement to service connection.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, a March 2014 letter from a VA physician, Dr. A. Tarry, indicates that the Veteran's anxiety could be a contributing factor for his dementia and that his inability to cope because of his anxiety can worsen his dementia.  In this respect, the United States Court of Appeals for Veterans Claims (Court) has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010).  Here, the Board finds the language of Dr. Tarry's opinion too speculative in nature and therefore inadequate to support the service connection claim.  Therefore, the Board finds remand is warranted in order to obtain an additional opinion with respect to whether the Veteran's dementia was caused or permanently worsened beyond its natural progression by his service-connected general anxiety disorder.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159 (2013).

In addition, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from January 2014 to the present from the VA Medical Center in Manchester, New Hampshire, and any associated outpatient clinics.  

Compensation under the provisions of 38 U.S.C.A. § 1151 

Additionally, the Veteran asserts that his dementia was caused and/or aggravated by treatment provided during and after a September 2008 revision right total elbow arthroplasty at a VA hospital.  First, the Board notes that the Veteran was not provided adequate notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) with respect to this issue until a January 2014 Supplemental Statement of the Case (SSOC). Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As the claim was not re-adjudicated subsequent to the SSOC, the Board finds remand is required to cure any notice defects.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004)

Further, although the VA treatment records dated in September 2008 indicate that written informed consent was obtained from the Veteran prior to the procedure, the consent form is not of record.  This form needs to be associated with the record prior to Board adjudication of the issue on appeal.  

Finally, the Board notes that the RO obtained a medical opinion in September 2011 in connection with the Veteran's claim.  The VA physician opined that it was less likely than not that the acute mental changes the Veteran suffered post-operatively contributed to the progression of his dementia.  The VA physician noted that comparison of MRI scans from 2003 and 2009 showed no significant anatomic changes.  The VA physician opined that the post-operative acute delirium was more likely due to the effects of the anesthesia or disorientation related to his previously diagnosed dementia.  Here, the Board finds the opinion inadequate for adjudication purposes as it does not address the correct bases upon which entitlement to compensation under 38 U.S.C.A. § 1151 may be granted.  Specifically, the law provides that compensation may be paid for a qualifying additional disability not the result of the veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the veteran when the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  As such, the Board finds remand is warranted to obtain a medical opinion that specifically addresses these bases.  

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran a fully-compliant VCAA notice letter under 38 U.S.C.A. § 5103(a) with respect to his claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for dementia.  Complete any additional development required with respect to the claim.

2. Obtain and associate with the record all VA treatment records dated from January 2014 to the present for the Veteran from the VA Medical Center in Manchester, New Hampshire, along with records from all associated outpatient clinics.  In addition, a copy of the form signed by the Veteran in September 2008 consenting to undergo a revision right total elbow arthroplasty must be obtained and associated with the record.   All actions to obtain the requested records should be fully documented in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3. Forward the Veteran's claims file to the June 2011 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion as to the nature and etiology of the Veteran's dementia.  After a review of the evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that dementia was caused or aggravated by the Veteran's service-connected general anxiety disorder.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4. After completing the above development, re-adjudicate the claim of entitlement to service connection for dementia, to include as secondary to service-connected disability.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case. 

5. If, and only if, the denial of the Veteran's claim of entitlement to service connection for dementia is continued, obtain an opinion from a surgeon with respect to the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for dementia.  The claims file and a copy of this Remand should be made available to the physician in conjunction with the request.  The physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has additional disability in the form of dementia as the result of a revision right total elbow arthroplasty performed at a VA medical facility in September 2008.  

If, and only if, there is additional disability, the physician is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the additional disability was due to negligence or fault by VA.

If, and only if, there is additional disability, but it was not due to fault or negligence of VA, the physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the additional disability was due to an event that was not reasonably foreseeable.  When answering the question, the physician should not focus on whether the event was actually foreseen but should instead address whether a reasonable medical practitioner would have foreseen the event or additional disability.

In formulating the opinion, the physician is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

6. After completing the above development, re-adjudicate the claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for dementia.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


